Case 2:19-cv-12188-KSH-CLW Document1 Filed 05/06/19 Page 1 of 8 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

DWIGHT BAYLOR,
Plaintiff, Docket No.
Vv.
COMPLAINT AND JURY DEMND

ANTHONY SPINELLI, PERFORMANCE FOOD
GROUP and EAGLE BUS, INC.,

Defendants.

 

Plaintiff, by his attorneys ANREDER & GEORGE, ESQS., alleges as follows:
PARTIES, JURISDICTION AND VENUE
1. Plaintiff, DWIGHT BAYLOR, presenily, and has been at all times
herein mentioned, a resident and citizen of ihe state of New York and at all
times materials herein, is competent to bring suit in his individual capacity.
2. That at all times herein relevani, defendant, ANTHONY SPINELLI, has

been at ail times herein mentioned, a resident and citizen of ihe State of

Delaware.

3. That at all times herein relevant, defendant, ANTHONY SPINELLI,

committed a tortious act within the State of New Jersey.

4, That at all time herein relevant, defendant, ANTHONY SPINELLI,
committed a tortious act without the State of New Jersey causing injury fo

persons or property within the State of New Jersey.
Case 2:19-cv-12188-KSH-CLW Document1 Filed 05/06/19 Page 2 of 8 PagelD: 2

2. That by virtue of the allegations above, defendant, ANTHONY
SPINELLI, is subject to the laws of the State of New Jersey pursuant to Rule 4:3.

é. Thai af alt times herein relevant, defendant, PERFORMANCE FOOD

GROUP was a foreign corporation based in the State of Indiana.

7. That at ail times herein, relevant, defendant, PERFORMANCE FOOD
GROUP is a foreign corporation based in the State of indiana.

8. That ai all times herein relevant, defendant, PERFORMANCE FOOD

GROUP committed a tortious act within the State of New Jersey.

9. That at all time herein relevani, defendant PERFOMANCE FOOD
GROUP committed a tortious act without the State of New Jersey causing injury

to person or property wiihin the State of New Jersey.

10. That by virtue of the allegations above, defendant, PERFORMANCE

FOOD GROUP is subject to the laws of the State of New Jersey pursuant to Rule

4:3,
11. That at all times herein relevant, defendant, EAGLE BUS, INC. was a

foreign corporation based in the State of Massachusetts.
12. That at all times herein relevant, defendant, EAGLE BUS, INC. is a

foreign corporation based in the State of Massachusetts.

13. That at all times herein relevant, defendant, EAGLE BUS, INC.

committed a tortious act within the State of New Jersey.
Case 2:19-cv-12188-KSH-CLW Document1 Filed 05/06/19 Page 3 of 8 PagelD: 3

14, That at all times herein relevant, defendant, EAGLE BUS, INC.
committed a tortious act without the State of New Jersey causing injury to
persons or property within the Sate of New Jersey.

15. That by virtue of the allegations above, defendant, EAGLE BUS, INC.

is subject to the laws of the State of New Jersey pursuant to Rule 4:3.

16. That the damages alleged by plaintiff exceed the sum or value of
$75,000.00, exclusive of interest and costs, pursuant to 28 U.S.C. Section 1332{a}
and Fed. Rules of Civil Procedure 8{a}(1}.

17. The parties have complete diversity of jurisdiction and the amount
in controversy exceeding the jurisdiction limits confers this Court with jurisdiction
over the subject matter of this Compiaint and over the parties hereto under 28
U.S.C. Section 1332 and Fed. Rules of Civil Procedure 8{a) {1}.

18. Venue is proper and appropriate in Untied States District Court
District of New Jersey because ihe motor vehicle accideni, which is subject
matter of this Complaint, occurred in territorial jurisdiction of the U.S. District of
New Jersey.

FACTUAL BACKROUND

19. On May 26, 2017, defendant, PERFORMANCE FOOD GROUP was the

owner and/or lessee of a certain 2013 Freightliner bearing Indiana license plate

No.: 2569044,
Case 2:19-cv-12188-KSH-CLW Document1 Filed 05/06/19 Page 4 of 8 PagelD: 4

20. On May 26, 2017, defendant, ANTHONY SPINELLI, was the operator
of a certain 2013 Freightliner bearing Indiana license plate No.: 2549044 owned
and/or leased by PERFORMANCE FOOD GROUP.

21. On May 26, 2017, defendant, ANTHONY SPINELLI, operated the
vehicle described in Paragraphs 19 and 20 above with the full knowledge of
the owner, defendant, PERFORMANCE FOOD GROUP.

22. On May 26, 2017, defendant, ANTHONY SPINELLL operated the
vehicle described in Paragraphs 19 and 20 above with the full permission of the
owner, defendant, PERRORMANCE FOOD GROUP.

23. On May 26, 2017, defendant, ANTHONY SPINELLI. was acting with
the course and scope of his employment for defendant, PERFORMANCE FOOD
GROUP.

24. On Mary 26, 2017, defendant, ANTHONY SPINELLI was an agen? of

defendant, PERFORMANCE FOOD GROUP.

25. On May 26, 2017, defendant, ANTHONY SPINELLI was a servant of
defendant, PERFORMANCE FOOD GROUP.

26. On May 26, 2017, defendant, ANTHONY SPINELLI, was an employee
of defendant, PERFORMANCE FOOD GROUP.

97. OnMay 26, 2017, defendant, EAGLE BUS, INC. was the owner

and/or lessee of a certain 2001 Van Hool bus bearing Massachusetts license

plate No.: 93745.
Case 2:19-cv-12188-KSH-CLW Document1 Filed 05/06/19 Page 5 of 8 PagelD: 5

28, On May 26, 2017, plaintiff, DWIGHT BAYLOR was a passenger in
defendani, EAGLE BUS, INC.’s 2001 Van Hool bus bearing Massachusetts license
plate No.: 93745,

29. On May 26, 2017, defendant, ANTHONY SPINELLI, operated the
vehicle described in Paragraphs 19 and 20 herein above in a southbound
direction of the New Jersey Turnpike in the State of New Jersey.

30. On May 26, 2017, defendant, EAGLE BUS, INC. operated the vehicle
described in Paragraph 27 herein above in a southbound direction of the New
Jersey Turnpike in fhe State of New Jersey.

AS AND FOR A FIRST CAUSE OF ACTION

31. On May 26, 2017, the vehicle operated by defendant ANTHONY
SPINELLI as described in Paragraphs 19 and 20 herein above, came into
contact with defendant, EAGLE BUS, INC.’s bus as described in Paragraph 27
herein above.

32. Asaresult of the aforementioned occurrence plaintiff DWIGHT
BAYLOR sustained injuries.

33. On May 26, 2017, the vehicle operated by defendant, ANTHONY
SPINELLI, as described in Paragraphs 1? and 20 herein above, came into
contact with defendant EAGLE BUS, iINC.'s vehicle in which plaintiff was a
passenger on the New Jersey Turnpike traveling in a southbound direction.

34. As aresult of the aforementioned occurrence, plaintiff, DWIGHT

BAYLOR sustained injuries.
Case 2:19-cv-12188-KSH-CLW Document1 Filed 05/06/19 Page 6 of 8 PagelD: 6

35. The aforementioned occurred as a resull of the nedligence and/or
recklessness of defendants without any negligence attributable in any measure
to plaintiff, DWIGHT BAYLOR.

36. — Plaintiff, DWIGHT BAYLOR, has sustained compensable injuries as
defined by the New Jersey State Insurance Law.

37. By the aforesaid acts and omissions of defendants herein, plaintiff,
DWIGHT BAYLOR, has been directly and legally caused to suffer pain and
suffering and actual damages including, but not limited to, loss of earnings and
fulure earning capacity, medical expenses, attorney's fees cosis of suit and
other pecuniary loss not presently asceriainable for which the plaintiff will seek
leave of the Court to amend once ascertained.

38. By the aforesaid acts and omissions of defendants, plaintiff DWIGHT
BAYLOR, has been directly and legally caused to suffer physical injuries,
including, but not limited to, injuries to his neck, back and shoulders, afl of which
individually, or in combination, satisfy the requirements of compensable injuries
as defined by the New Jersey State Insurance Law.

39. Asai further direct and legal result of the acts and conducts of the
defendants, as aforesaid, plaintiff, DWIGHT BAYLOR, was caused to and did
suffer from severe physical, emotional and mental distress, anguish, humiliation,
embarrassment, fright, shock, pain, discomfort and anxiety. The exact extent
and nature of said injuries is presently unknown fo plaintiff, DWIGHT BAYLOR,

who will seek leave of this court to assert the same when they are ascerfained.
Case 2:19-cv-12188-KSH-CLW Document1 Filed 05/06/19 Page 7 of 8 PagelD: 7

Plaintiff, DWIGHT BAYLOR, does not know at this time the exact duration or

permanence of said injuries out plaintiff is informed and believes, and therefore

alleges, tha? some, ff not all, of his injuries are reasonably certain to be

permanent,

WHEREFORE, plaintiff DWIGHT BAYLOR demands judgement jointly and

severally and/or individually and/or vicariously, against the defendants

ANTHONY SPINELLI. PERFORMANCE FOOD GROUP and EAGLE BUS, INC. on all

counts for damages, costs, interest, counsel fees and all other relief this Court

deems just and proper.

DATED: New York, New York
May 2, 2019

ANREDER & GEORGE, ESQS.

co te A

Pann it oot

BY: MAHM@UD RAMADAN, ESQ, (MR8544)
Atiorneys for Pldintiff DWIGHT BAYLOR

143 W, 29 Street, Suite 1104

New York, NY 10001

roré mramiaw.com

 

 
Case 2:19-cv-12188-KSH-CLW Document1 Filed 05/06/19 Page 8 of 8 PagelD: 8

JURY DEMAND

Plaintiff does hereby demand a trial by jury on all issues so triable.

DATED: New York, New York
May 2, 2019

BY: MAHMOUD RAMADAN, ESG. (MR8544}
Attomeys for Plaintiff DWIGHT BAYLOR

143 W. 29th Street, Suite 1104

New York, NY 10001

mraémramiaw.com

ANREDER & GEQRGE, ESS.

 
